IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44798

In the Matter of JOHN DOE, A Child               )
Under Eighteen (18) Years of Age.                )
IDAHO DEPARTMENT OF HEALTH                       )    2017 Unpublished Opinion No. 483
AND WELFARE,                                     )
                                                 )    Filed: June 1, 2017
       Petitioner-Respondent,                    )
                                                 )    Stephen W. Kenyon, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
JOHN DOE I (2017-8),                             )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Respondent-Appellant.                     )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Sixth Judicial
       District, State of Idaho, Bannock County. Hon. Bryan K. Murray, Magistrate.

       Judgment terminating parental rights, affirmed.

       Randall Schulthies, Bannock County Public Defender; Sara C. Archibald, Deputy
       Appellate Public Defender, Pocatello, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Seamons, Deputy
       Attorney General, Pocatello, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       John Doe I appeals from the magistrate’s judgment terminating John’s parental rights.
John specifically argues the magistrate erred in terminating John’s parental rights based on
abandonment, neglect, inability to discharge parental responsibilities, incarceration, and the best
interests of the child. For the reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       John and Jane Doe’s son, A.F., was born on August 10, 2010.               Since 2011, the
Department of Health and Welfare (“Department”) has received nineteen reports of suspected
child abuse and neglect of A.F.

                                                 1
       In January 2014, John was in a drunk-driving accident causing injury to three girls and
totaling two vehicles. John was arrested in February 2014 and remained in jail until sentencing.
John was sentenced in October 2014 for three counts of aggravated driving under the influence
(DUI). His sentence satisfaction date is February 5, 2029. His next parole hearing date is in
September 2019, and his next parole eligibility date is February 6, 2020.
       In September 2015, A.F.’s mother, Jane, “had [A.F.] on a busy street, walking in the
middle of the street, and law enforcement had to direct [Jane] out of traffic.” Jane was under the
influence of amphetamines and methamphetamine. Law enforcement declared imminent danger
due to the fact that Jane and A.F. were walking in the middle of the street, and Jane did not see
any reason to believe this behavior was unsafe. Soon after, the Department took temporary
custody of A.F. and placed him in shelter care.
       The Bannock County prosecutor subsequently filed a petition pursuant to the Child
Protective Act. The magistrate placed A.F. into the legal custody of the Department, and case
plans were developed for John and Jane. Jane failed to comply with her case plan, which
included a goal of reunification--specifically, to reunite A.F. with the parent from whose home
the child was removed. Because John was incarcerated, Jane was the parent from whose home
the child was removed. John complied with his case plan, which was developed according to his
circumstances of incarceration. John maintained contact with A.F. through telephone calls,
letters, pages to color, and gifts. John’s case plan included a concurrent plan that provided A.F.
would either return to the home of Jane or be adopted by a relative. Thus, once reunification
between A.F. and Jane became impossible (upon Jane’s failure to comply with the case plan), the
Department placed A.F. in the care of his maternal uncle who lives in California.
       In November 2016, the Department filed a petition to terminate both John’s and Jane’s
parental rights. The magistrate conducted the termination hearing in January 2017. The State
called A.F.’s counselor to the stand, who testified about A.F.’s anxiety, anger issues, and
abandonment issues. The counselor testified that termination would be in A.F.’s best interests if
John was unable to provide permanency and stability for A.F.; if John was unable to discharge
his parental responsibilities for A.F.; if this inability will continue for a prolonged and
indeterminate period; if this prolonged and indeterminate inability would be injurious to the
health, morals, and well-being of A.F.; and if John was likely to remain incarcerated for a
substantial period of the minority of A.F. John called a witness to the stand who was the owner

                                                  2
of the child care center that A.F. attended. The witness testified that John inquired about
parenting advice, child development, social development, and what John could do to help A.F.
grow. John and Jane also took the stand--they both agreed A.F. was in a good situation with his
uncle in California.
        The magistrate ultimately terminated the parental rights of both John and Jane.                In
terminating Jane’s parental rights, the magistrate reasoned that Jane did not comply with her case
plan, had no ability to parent or care for A.F., did not recognize the need for help with Jane’s
substance abuse and mental health issues, and had no motivation to complete treatment for her
substance abuse issues. 1 In terminating John’s parental rights, the magistrate reasoned that when
John went to jail in 2014, he knew he was leaving A.F. in a dangerous situation with Jane, and
John never did anything to protect A.F. from Jane. The magistrate noted that John complied
with his case plan, but that due to John’s incarceration, John was unable to provide for the health,
support, supervision, care, and well-being of A.F. for over three years. Moreover, the magistrate
determined that reunification of A.F. with John was impossible because John is likely to remain
incarcerated for a substantial period of time during A.F.’s minority and because A.F. may be an
adult before John is released from prison. Finally, the magistrate found that A.F., who is staying
with his uncle, appears to be stable for the first time in A.F.’s life, and it is in his best interests to
remain stable. John appeals from the magistrate’s judgment terminating John’s parental rights.
                                                   II.
                                              ANALYSIS
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.                  Id.    Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a

1
        Jane did not appeal from the magistrate’s termination of her parental rights.
                                                    3
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982). See also I.C. § 16-2009;
In re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d
at 652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).           The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
          Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117. Here, the magistrate terminated John’s parental rights after concluding John abandoned
A.F., neglected A.F., was unable to discharge parental responsibilities, and would likely remain
incarcerated for a substantial period of time.
A.        Neglect
          John argues the magistrate erred in finding John neglected A.F. because John completed
his case plan and complied with the court’s orders. A finding of neglect, coupled with the



                                                  4
determination that termination is in the best interests of the child, is grounds for terminating the
parent-child relationship. I.C. § 16-2005(1)(b).
       Idaho Code Section 16-2002(3) defines “neglect” as any conduct included in I.C. § 16-
1602(31), as well as situations where the parent has failed to comply with the court’s orders or
the case plan in a Child Protective Act case, and the Department has had temporary or legal
custody of the child for fifteen of the most recent twenty-two months and reunification has not
been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department. Section 16-1602(31)(a) provides, in pertinent
part, that a child is neglected when the child is without proper parental care and control, or
subsistence, medical or other care or control necessary for his or her well-being because of the
conduct or omission of his or her parents, guardian, or other custodian or their neglect or refusal
to provide them.
       The magistrate determined that John, due to his incarceration, failed to provide for the
health, support, supervision, care, and well-being of A.F. for over three years. Additionally, the
magistrate found that John exhibited chronic neglect of A.F., and the neglect was so extreme and
repetitious to indicate any continuing relationship would result in unacceptable risk to A.F.’s
health and welfare. The magistrate noted that John could have done much more for A.F. and that
John went to prison knowing A.F. would be left in a dangerous situation with his mother.
       John argues, however, that before he was incarcerated, he was an active caregiver who
provided for the health, morals, and well-being of A.F. Moreover, John argues that even while
he was incarcerated, he attempted to arrange a guardianship for A.F.           John notes he was
restricted in his parental abilities while he was incarcerated, but maintains he did all he was able
to do for A.F. Accordingly, John contends there was insufficient evidence to find that he
chronically neglected A.F.
       In Idaho Dep’t of Health & Welfare v. Doe, 151 Idaho 846, 848, 264 P.3d 953, 955
(2011), the Supreme Court reviewed a magistrate’s finding of neglect, which was based on the
father’s incarceration “for some time” and during the case proceedings. The State petitioned for
termination of the father’s parental rights in June 2010, and the father was not eligible for parole
until late 2013. Id. The Supreme Court affirmed the magistrate’s finding of neglect, reasoning
“a parent in prison for a substantial part of his children’s lives clearly cannot provide any amount
of parental care and control, or subsistence, medical or other care or control necessary for [their]

                                                   5
well-being.” Id. at 852, 264 P.3d at 959 (internal quotation marks omitted). Moreover, the Court
noted that even though there was some evidence of a bond between the father and his children,
“an incarcerated parent is certainly unable to discharge [his] responsibilities to and for his
children and, he is leaving his children without the parental care necessary for [their] health,
safety or well-being.” Id. (internal quotation marks omitted). While the Court found additional
grounds for neglect (such as the father’s failure to complete a case plan and his inability to
reunify with his children for at least another two years), the Court concluded “Father’s
imprisonment alone constitutes neglect.” Id.
       Here, too, John has been incarcerated for over three years, and his next parole hearing is
not for another two years. A.F. was three years old when John was first incarcerated on his DUI
charges, and now A.F. is six years old. By the time John may be eligible for parole, A.F. will be
nine years old--which means that John will have been incarcerated for six years of A.F.’s nine-
year life. Moreover, there is no certainty John will be released early--as the magistrate noted,
John served the full seven years of a seven-year sentence in Wisconsin for drug trafficking. If
John remains incarcerated until his sentence satisfaction date in 2029, A.F. will no longer be a
minor. Accordingly, like the father in Doe, John has been and will be incarcerated for a
substantial part of A.F.’s minority.
       Although the record demonstrates John had a bond with A.F., communicated with A.F.,
checked in on A.F., and complied with the case plan, John’s incarceration prevents him from
providing parental care or control, subsistence, and medical or other care or control necessary for
A.F.’s well-being.      John’s incarceration renders him unable to discharge his parental
responsibilities and, as such, A.F. lacks the parental care necessary for his health, safety, or well-
being. Therefore, the magistrate did not err in determining John neglected A.F. Because we
hold John neglected A.F., and neglect is a statutory ground for termination, we need not consider
the other grounds the magistrate relied upon.
B.     Best Interests of the Child
       Next, we must consider whether there was substantial evidence supporting the
magistrate’s finding that termination would be in A.F.’s best interests. Once a statutory ground
for termination has been established, the trial court must next determine whether it is in the best
interests of the child to terminate the parent-child relationship. In re Aragon, 120 Idaho 606,
611, 818 P.2d 310, 315 (1991). When determining whether termination is in the child’s best

                                                  6
interests, the trial court may consider: the parent’s history with substance abuse, the stability and
permanency of the home, the unemployment of the parent, the financial contribution of the
parent to the child’s care after the child is placed in protective custody, the improvement of the
child while in foster care, the parent’s efforts to improve his or her situation, and the parent’s
continuing problems with the law. In re Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re
Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best interests of
the child to terminate parental rights must still be made upon objective grounds, supported by
substantial and competent evidence. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04
(Ct. App. 2012).
       The magistrate considered John’s alcoholism, drunk-driving accident, drug trafficking
conviction, and substance abuse issues. Moreover, the magistrate noted A.F. is in a stable home
with a family member--his uncle--and John believes A.F. “is in a good situation” staying with his
uncle. The magistrate also determined John lacked the ability to provide A.F. with professional
treatment and help and that A.F. suffered a “tremendous amount of trauma . . . at the hands of his
parents.” Finally, the magistrate considered John’s incarceration and found that his incarceration
prevents reunification with A.F. and renders John unable to provide for the health, support,
supervision, care, and well-being of A.F. The record supports these findings.
       Turning first to incarceration, the record indicates John’s next parole hearing date is in
September 2019, his parole eligibility date is February 6, 2020, and his sentence satisfaction date
is February 5, 2029. As discussed, John has been and will be incarcerated for a substantial part
of A.F.’s minority. John simply cannot provide for A.F.’s needs while John is in prison.
       Next, A.F.’s counselor testified A.F. suffered from abandonment issues, which caused
stress and anxiety. The record demonstrates John lacked the ability to support and help A.F.
with these issues--specifically, A.F.’s counselor testified A.F. needed a stable environment to
help develop his self-esteem, confidence, and self-identity, and John was unable to provide that
kind of stability and permanency.
       Additionally, the record supports the magistrate’s finding that A.F.’s need for stability
and certainty is best achieved through termination of John’s parental rights and A.F. remaining
with his uncle.     Jane testified that her brother--A.F.’s uncle--was “absolutely under the
circumstances the best influence for [A.F.] right now.” The case manager who placed A.F. in his
uncle’s home and has since checked in on A.F. testified there were no concerns for A.F.’s safety,

                                                 7
A.F. was enjoying school, and A.F. “felt safe and didn’t have any concerns for me.” Moreover,
when John was asked whether he agreed that A.F. was happy and stable with his uncle in
California, John testified, “Yeah. Definitely.” John agreed that “specifically at this time” it was
in A.F.’s best interests to be with his uncle.
       Finally, on the issue of substance abuse, a witness who was close to John’s mother
testified about John’s “addiction to alcohol, which was very severe and lifelong.” John admitted
as much: “I am an alcoholic.” John also described his drunk-driving accident, testifying he
made “a grave, grave, bad choice getting behind the wheel of a car while [he] was drunk. Just a
devastating choice. I hurt three other girls, totalled two cars.” In testifying to his criminal
history, John explained he was incarcerated in Wisconsin for the possession and sale of cocaine.
Based on the record, there was substantial evidence supporting the magistrate’s finding that
termination would be in A.F.’s best interests. In sum, the magistrate’s decision terminating
John’s parental rights is supported by substantial and competent evidence.
                                                 III.
                                          CONCLUSION
       The magistrate did not err in terminating John’s parental rights because John neglected
A.F., and termination was in the best interests of A.F. Accordingly, we affirm the magistrate’s
judgment.
       Chief Judge GRATTON and Judge HUSKEY CONCUR.




                                                  8